Citation Nr: 1335054	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 30, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) on the basis of clear and unmistakable error (CUE) in a June 2004 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1963. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied entitlement to TDIU; although notified of the denial the Veteran did not initiate an appeal. 

2.  The evidence of record does not show that the June 2004 decision was based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO's decision which, if not made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The June 2004 rating decision which denied entitlement to TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of clear and unmistakable error, since such claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The prior decision that denied the claim for entitlement to TDIU is final and binding on the Veteran based on the evidence then of record in the absence of, for example, a collateral attack showing clear and unmistakable error.  

The Veteran's representative stated in the September 2013 brief that the Veteran reports that a disagreement with the denial of TDIU was filed in June 2005, within one year of the initial denial.  This assertion goes to the finality of the June 2004 rating decision and not to the claim for CUE.  The record does not contain any correspondence from the Veteran or his representative dated June 2005.  In fact, there is no correspondence of record following the June 2004 rating decision until the June 2006 claim for an increased rating for Tourette's syndrome, which was the basis for the assigned effective date for TDIU.  The June 2004 rating decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 3.160(d).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.   

There is a three-prong test to determine whether a prior determination involves CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).   

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In 2004, as it does now, applicable law provided that a total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show a single disability rated as 100 percent disabling; or that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In the June 2004 rating decision, the Veteran was granted an increased rating of 80 percent for his service connected Tourette's syndrome, which satisfies the schedular criteria for a total rating for compensation purposes based on individual unemployability.  The Veteran was not service-connected for any other disability.  The remaining requirement to establish entitlement to TDIU is to demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

At the time of the June 2004 rating decision, the relevant evidence of record was an application for TDIU dated June 2004, a March 2004 VA examination, and a January 2004 letter from the Veteran's private physician.  

In the January 2004 letter, the Veteran's private physician stated that, because of the severe nature of the Veteran's Tourette's syndrome and the frequent obscene outbursts, he was unable to work and sustain gainful employment as a salesman.  The physician considered the Veteran to be 100 percent permanently and totally disabled from this disorder.  

The March 2004 VA examination revealed that his Tourette's syndrome consisted of involuntary noisy grunts, frequent outbursts of "love you," facial grimacing, and head and body jerks, which were exacerbated under stress.  The Veteran owned a car dealership and dealt with purchasing and selling new and used vehicles.  He worked 6 days a week and would meet with 4 to 30 customers a day for about 30 minutes.  Many customers were fairly accepting of his condition, though some were not.  He was unable to suppress his symptoms for more than 60 seconds at a time and usually only visited familiar establishments where people know him.  The Veteran stated that he was a good salesperson, but it was becoming increasingly difficult to continue working under stressful situations such as interacting with new customers.  The examiner stated that although the Veteran's Tourette's syndrome did not interfere with his activities of daily living, it did undoubtedly impact his job unfavorably and if he did not own the car dealership, he was unlikely to be able to obtain or maintain gainful employment.  

The June 2004 application for TDIU states that the Veteran was working in automotive sales and had been self-employed since 1970.  He owned an automotive dealership earning $40,000 annually and worked 8 to 12 hours a day, 50 to 70 hours weekly.  

The evidence before the RO at the time of the June 2004 rating decision demonstrated that the Veteran was working full time, but his service-connected disability did interfere with his ability to work and raised the question of whether he would be unemployable if not for owning a car dealership.  Therefore, it is debatable whether the Veteran was in fact unemployable based on the evidence at the time of the June 2004 rating decision.

The Veteran asserts that he was unemployable at the time of the June 2004 rating decision and that the RO did not consider the January 2004 letter from his private physician.  In order to find CUE, there must be an error of fact or law that is undebatable and reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.  Such a finding cannot be made concerning the June 2004 rating decision.  

The RO listed the evidence considered, which included the January 2004 letter from the Veteran's private physician and the March 2004 VA examination.  Although the RO did not specifically discuss the January 2004 letter in its determination, there is no evidence that the correct facts, as they were known at the time, were not before the adjudicator.  Any disagreement with how the facts were weighed or considered in the decision cannot rise to the level of being CUE.  

The RO also correctly applied the pertinent legal authority in its June 2004 decision as the decision was based on the Veteran being gainfully self-employed at the time.  In order to establish entitlement to TDIU, the evidence must demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decisions would have been different.  Therefore, clear and unmistakable error in the RO's June 2004 decision has not been established.  


ORDER

An effective date earlier than June 30, 2006, for the grant of TDIU on the basis of CUE in a June 2004 rating decision is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


